Citation Nr: 1640740	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of exotropia at distance and near, status post bilateral lateral rectus resection.  


REPRESENTATION

Appellant represented by:	James P. Coletta, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to July 1994 and June 2002 to February 2003.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, assigning a noncompensable evaluation effective December 2, 2005; and denied service connection for depression, atypical anxiety disorder with histrionic features, arthritis/tendonitis of the neck, left and right foot, left and right hip, left and right wrist, left and right hand, left and right knee, and left and right shoulder, and a back condition to include arthritis and tendonitis; and an October 2009 rating decision from the VA RO in Pittsburgh, Pennsylvania, which severed service connection for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, effective January 1, 2010.  In December 2006, the Veteran submitted a notice of disagreement (NOD) with the evaluation assigned for his eye disability and subsequently perfected this appeal in May 2007.  In January 2010, he submitted an NOD with the severance of service connection and subsequently perfected that appeal in April 2010.  His case is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

In January 2011, the Board remanded the Veteran's claims of entitlement to restoration of service connection and a compensable initial evaluation for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, to the RO to schedule a hearing before the Board.  In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

In a September 2012 Board decision, it was determined that the severance of service connection was improper and restoration of service connection, effective January 1, 2010, was granted.  The claim of entitlement to an initial compensable disability rating for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, was remanded for a contemporaneous examination.  The RO promulgated the restoration of service connection in a January 2013 rating decision.  The requested VA eye examination was conducted in May 2013, and the claim for an increased rating has been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran's visual acuity is, at worst, correctable to 20/40 bilaterally, for both distant and near vision.  

2.  The record does not reflect that the Veteran's service-connected eye disorder has resulted in impairment of field of vision, to include homonymous hemianopsia; loss of temporal half of the visual field; loss of the nasal half of the visual field; or concentric contraction of the visual field.  


CONCLUSION OF LAW

The criteria for an initial compensable schedular rating for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.75-4.79, Diagnostic Codes (DCs) 6099-6079 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for the award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the RO provided notice letters to the Veteran in April 2006 prior to adjudication of the claim for service connection for an eye disorder.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  

The Veteran's claim for a higher initial rating is a downstream issue, which was initiated by the NOD.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the claim for an increased initial rating.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his attorney that he has been prejudiced by any notice defect.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the claim, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained and VA and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and testimony as well as the medical evidence of record and concludes that there is no outstanding evidence with respect to this claim.  

The Veteran underwent VA examinations in April 2006, October 2009, April 2010, and May 2013, to obtain medical evidence regarding the severity of the exotropia residuals.  These examination reports are adequate as the examiners reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claim.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  
See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duties.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Specific Laws and Regulations

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  Prior to December 2008, there was no DC specifically designated for exotropia, and the Veteran's service-connected disability was evaluated pursuant to DC 6099-6079.  As such, the record reflects it was evaluated based upon impairment of visual acuity.  

Impairment of visual acuity is rated under Table V and DCs 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2015).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  
38 C.F.R. § 4.75 (2015).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2015).  

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.  

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  DCs 6077, 6078. 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  DCs 6074, 6076, 6077, 6078.  

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  DCs 6073, 6076.  

A 50 percent disability rating is warranted for: (1) corrected visual acuity to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70.  DCs 6065, 6069, 6076, 6078.  

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  DCs 6065, 6069, 6073, 6076.  

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  DCs 6064, 6068, 6072, 6075.  

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  DCs 6061, 6062, 6063, 6067, and 6071.  

Impairment of field of vision is evaluated pursuant to the criteria found in DC 6080.  38 C.F.R. § 4.84a, DC 6080 (in effect prior to December 10, 2008).  Under DC 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id.  

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id.  

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id.  

Concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or is rated as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, DC 6080, Note (2).  

Pursuant to 38 C.F.R. § 4.76 (2015), measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a (2015) explain how ratings are assigned based on impairment of field vision, as follows. 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2015).  

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).  

Background

In this case, the record reflects that the Veteran's underwent surgery in 2002 for eye misalignment.  Upon post service VA examination in April 2006, near vision with correction was Jaeger 1+ in both eyes.  At distance with correction, the Veteran could see 20/20 in the right eye and 20/20 +2 in the left eye.  At the time of this examination, he complained of pain in both eyes and his head hurt bifrontally and bitemporally.  The headaches were characterized as intermittent and a 4 out of 10 in severity.  The pain in the eyes, however, was constant.  Exotropia, distant and near, status post lateral rectus resection in 2002, was the examiner's impression.  

Private records dated in 2007 show that the Veteran continued to complain of headaches, and pain in the eyeballs associated with light and noise sensitivity.  On occasions, his vision was blurred at the time of the headaches.  VA records dated in 2008 and 2009 also show complaints of headaches as well as loss of depth perception and severe orbital pain.  At an April 2009 hearing, the Veteran testified as to difficulties he faced due to misalignment of his eyes.  For example, when driving he used his mirrors to help with his loss of depth perception.  

At a private facility in June 2009, the Veteran was seen for pain in the eyes which was constant and described as an 8 out of 10 on the pain scale.  He reported loss of depth perception and sensitivity to light.  

When examined by VA in early October 2009, vision in both eyes, at near with correction was Jaeger 1.  At distance with correction, vision was 20/20 in both eyes.  

Private records show that the Veteran underwent eye muscle surgery in late October 2009.  The examiner (Dr. J.C.P.) noted that the Veteran had a lifelong eye misalignment problem.  Periodically throughout his life, the Veteran would need eye muscle surgeries to regain a reasonable amount of straightness.  

In statements dated in December 2009, the Veteran's sister and mother attested to his eye problems (drifting).  

The Veteran's private physician, Dr. J.C.P., reported in February 2010 that the Veteran still had trouble driving and now needed glasses.  Other symptoms included eye itching and loss of depth perception.  

VA eye examination in April 2010 shows that the Veteran continued to complain of lack of depth perception.  Visual acuity, at near with correction, showed Jaeger I in both eyes.  At distance, with correction, the Veteran could see 20/20 in the right eye and 20/20 in the left eye.  External ovular structure and function revealed normal pupils which reacted to light directly.  Muscle balance showed an exotropia of approximately 25 prism diopters in all fields of gaze.  The gross visual fields were full and normal bilateral by confrontation.  The final diagnoses included exotropia and chronic discomfort in the eyes since the surgical procedure.  

At the March 2011 hearing, the Veteran testified in support of his claim.  Current symptoms included continued eye pain, loss of depth perception, blurriness, and light sensitivity.  

Private records show that in November 2012, the Veteran's complaints included eye blurriness, itching, asthenopia, photophobia, and headaches.  

Upon VA examination in May 2013, visual acuity included distance, with correction in both eyes of 20/40.  Near, with correction, was also 20/40 bilaterally.  The examiner noted that the Veteran did not have a severe irregular astigmatism or diplopia (double vision).  Slit lamp and external eye exam were normal, bilaterally.  Internal eye exam was also normal, bilaterally.  The Veteran did not have contraction of a visual field.  There was no loss of a visual field.  There was no scotoma.  It was noted that the Veteran's exotropia resulted in no depth perception.  The Veteran "experienced pain around the eyes as they had to work so hard in order to try and work together."  

A private physician reported in June 2013 that the Veteran had recently received eyeglasses.  While this had helped with his vision, there had been no significant improvement in his headaches.  

Analysis

In this case, the record reflects that the Veteran's visual acuity is, at worst, correctable to 20/40, bilaterally, for both distant and near vision, as demonstrated at the most recent eye examination in 2013.  Prior to that date, the Veteran's visual acuity, both near and distant, was correctable to better than 20/40.  Therefore he is not entitled to a compensable rating based upon impairment of visual acuity.  

The Board further finds that the record does not reflect that the Veteran's eye disorder has resulted in impairment of field of vision, to include homonymous hemianopsia; loss of temporal half of the visual field; loss of the nasal half of the visual field; or concentric contraction of the visual field.  The Veteran does not have diplopia.  For these reasons, the Board finds that the Veteran does not meet or more nearly approximate the schedular criteria (as in effect prior to December 10, 2008) for a compensable rating for his service-connected residuals of exotropia.  In making this determination, the Board took into consideration the applicability of "staged" ratings pursuant to Hart, supra.  However, the record does not indicate any distinctive period(s) where the Veteran met or more nearly approximated the criteria for a compensable rating for this disability.  Therefore, staged rating(s) are not applicable.  

Extraschedular 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the impairment attributable to the Veteran's service-connected exotropia and headaches.  A review of the record indicates his eye condition is manifested by some degree of visual acuity, manifestations that are contemplated in the rating criteria.  A review of the record does not indicate any other symptoms from his service-connected disability which are not contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's exotropia and headaches and referral for consideration of extraschedular rating is not warranted.  

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, however, the Veteran has not contended nor does the record otherwise reflect he is unemployable due solely to his service-connected eye disorder or his headaches.  Therefore, consideration of a TDIU is not warranted in this case.  


ORDER

Entitlement to an initial compensable disability rating for residuals of exotropia at distance and near, status post bilateral lateral rectus resection, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


